Strengthening security and fundamental freedoms on the Internet (debate)
- The next item is the report by Stavros Lambrinidis, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, with a proposal for a European Parliament recommendation to the Council on strengthening security and fundamental freedoms on the Internet.
rapporteur. - (EL) Mr President, we live in an age where everyone - governments, private companies and even criminals - seek the greatest possible access to our electronic data, to our private life.
The Internet in particular provides details about our private lives, something which was unimaginable a few years ago. At the same time, it is clear that it enhances the facility for us to exercise our fundamental rights, such as freedom of speech, freedom of political action, freedom of knowledge and education and freedom of association.
It is less clear that we are in danger of these very freedoms being violated as a result of using the Internet, with secret surveillance by governments, private companies or even criminals of what we do or look at on the Internet. It is therefore even less clear how we can strike a balance here, how we can regulate the Internet in such a way that allows us to draw on its benefits, while limiting its obvious dangers.
My report attempts to answer these questions. Among other things:
firstly, it calls for a European initiative to create a global Internet Bill of Rights;
secondly, it signals the need for an effective but proportional fight against old and new forms of cybercrime, such as identity theft and the protection of intellectual property rights, while pointing out that legislation must not result in the systematic surveillance of all citizens, suspects and non-suspects, right and wrong, because this would, of course, be a blatant invasion of their privacy;
thirdly, as regards citizens' right of access to the Internet, it calls on governments to ensure such access to the poorest citizens in the remotest regions;
fourthly, it emphasises that e-illiteracy will be the new illiteracy of the 21st century, just as not knowing how to read or write was in the 20th century and that access to the Internet is therefore a fundamental right which is equivalent to the right to access to schooling;
fifthly, it calls for measures to limit consent from users, a major issue which I shall now discuss.
The question of consent is extremely complicated and, if we do not resolve it right now, it will come back to haunt us. Let me give you an example: a few decades ago, no-one knew which newspaper I read; only my family and perhaps a few of my friends. That is why - and this is especially true during a dictatorship - the secret services tried to find out, so that they could put me on file. So that they could say Mr Lambrinidis reads such and such a newspaper, so he must be a Communist or he must be pro-American. Today, every time I read a newspaper, I leave a trail. This means that private companies can compile similar 'files', can create a profile for me, of the policies in which I believe, of my eating habits and even of my health. Does the fact that I visit these websites mean that I consent to my society going back 40 years?
We urgently need to pass sensible laws which strike a balance between combating crime and protecting rights in the electronic age. This balance appears difficult but it is not. It is feasible. We need to stop dealing with cyberspace as if it were something outside our daily life, something separate. It is our life. That means that any rights or barriers which apply to the police and private companies inside the Internet must also apply outside, otherwise we run the risk of abolishing freedoms for the sake of security and, ultimately, of having neither freedoms nor real security.
To close, my warmest thanks to the shadow rapporteurs of all the political groups whom I see here in the House for their very considerable support. My thanks to all the MEPs in the Committee on Civil Liberties, Justice and Home Affairs for the unanimous support which this report received from all parties. I look forward to its being approved by plenary.
Member of the Commission. - Mr President, I would like to thank not only Parliament in general but especially Mr Stavros Lambrinidis for his important report, which provides very timely input to the promotion of fundamental freedoms and security on the Internet.
Whilst the Internet has acquired a stronger and stronger weight in modern societies and economies, impacting in many areas of our lives, the tremendous pace of technological development raises, at the same time, significant challenges which need to be duly addressed if we want the full opportunities of the Internet and the information society to unravel.
We particularly share Mr Lambrinidis's concerns on the protection of personal data, an issue which is of utmost relevance to Internet users. Let me assure you that the Commission continues to be committed to strengthening citizens' fundamental rights and fundamental freedoms, and in particular to ensuring a high level of protection of privacy and personal data, both on the Internet and in other contexts.
I firmly believe that the pursuit of adequate privacy protection does not stand in opposition to the need to ensure greater security. Indeed, these two objectives can and should be pursued in synergy.
The stability and security of the Internet were our priorities during the World Summit on the Information Society in 2005, and we are continuing with these objectives. These issues and will shortly be presented through a new strategy for the protection of Critical Information Infrastructures and in order to enhance Europe's preparation against large-scale cyber attacks and disruptions. This strategy includes an action plan which defines a road map to promote principles and guidelines for the stability and resilience of the Internet.
Strategic cooperation with third countries will be developed within the strategy, notably in information society dialogues, as a vehicle to build global consensus in this area. At the same time, the Commission is convinced that it is necessary to ensure respect for fundamental freedoms such as freedom of expression on the Internet.
Again, these two goals are not mutually exclusive. Your report further elaborates on the possibility of working on global standards, data protection and freedom of speech. The Commission participates in the yearly international conferences of Data Protection Commissioners and follows the ongoing work on possible future international standards on privacy and personal data protection. We are strongly committed to promoting the high standards of protection which EU citizens enjoy at present.
Regarding freedom of speech, the Commission will continue to promote this fundamental right in international forums. New legislation in this area would not be considered as the way forward for the time being. We already have a number of binding international instruments on this subject. At this point in time, I believe that it would be useful to engage in effective reflection on the proper ways to enforce the existing legislation. So it is about implementation. This reflection should also include and help global commercial players to better define their roles and their responsibilities in the promotion and strengthening of the fundamental freedom of expression in the global online environment of the Internet.
Let me conclude with a general comment. I believe we should tackle the serious challenges that this report brings to light and make sure that the concrete exercise of rights and freedoms is not unduly limited on the Internet.
For example, an essential element of the Commission's strategy for a secure information society, since 2006, has been to have a holistic approach, ensuring coordination amongst stakeholders but also recognising that each of them has specific roles and responsibilities to fulfil. We all have responsibilities to make sure that our actions on the Internet do not unduly limit - and, if possible, that they promote - the security of others on this medium.
It is, therefore, in the spirit of cooperation that the Commission welcomes and supports this report.
draftsman of the opinion of the Committee on Culture and Education. - (EL) Mr President, Commissioner, ladies and gentlemen, first I should like to thank the rapporteur, Stavros Lambrinidis, for the important report which he has handled and for his objective in endeavouring to protect personal data, a principle which the majority of us respect, including me personally.
As draftsman of the opinion of the Committee on Culture and Education, I consider that the Internet is an exceptional platform for the dissemination of culture and knowledge; I point this out in order to congratulate and thank all my honourable friends in the Committee on Culture who voted in favour of my opinion.
Examples, such as digital museum archives, electronic books, music and audiovisual material, can be accessed by people in every corner of the world. Unfortunately, however, in the vast world of cyberspace, cultural material is not adequately protected. Piracy tends to be the rule rather than the exception and it is authors who lose out from the illegal distribution of their intellectual property. In other words, poets, songwriters, composers, producers and everyone involved in creativity in general.
There are three things which help piracy to spread: technological facilities and the cheap cost of copying, adverse economic conditions and the penetration of the Internet.
Amendment 4 restores the recommendation of the Committee on Culture for there to be a fair balance between the rights and the freedoms of all parties concerned and for all the fundamental rights of persons, based on the Charter of Fundamental Rights of the European Union, to be safeguarded and protected within the framework of the broad use of the Internet.
That is why we support this amendment, which reiterates that fundamental rights are all of equal value and must all be protected in the same way.
on behalf of the PPE-DE Group. - (RO) This report is the result of collaboration between the members of this Chamber. This is why I would like to thank my fellow Members, especially Mr Lambrinidis, as well as Mrs Gacek, Mr Alvaro, Mrs Segelström and Mr Mavrommatis, whom I had the pleasure of working with, also as shadow rapporteur.
I think that the report covers the main topics of interest on strengthening security and fundamental human rights on the Internet, referring to the protection of the rights stipulated by the specific regulations in force, including their digital aspects, and to the acknowledgement and development of new principles for controlling the Internet.
The text maintains a good balance between the protection of the freedom of expression and of privacy and the need to continue the fight against cybercrime, also highlighting the major problem of excessive monitoring of Internet activity, which can degenerate into a new form of censorship.
The report also deals with the issues concerning the Internet's educational aspect, e-learning, the definition of digital identity and the recognition of users' rights over the content they have posted on the Internet, as well as the protection of data of a personal nature, in the sense of offering the opportunity for users to delete their own posted content permanently.
These are sensitive subjects in the current climate where social networks are increasingly populated by young people, but not exclusively. This is why I have urged fellow Members to vote for this report with complete conviction.
Mr President, I would like to begin by thanking Mr Lambrinidis and everyone else in the Committee on Civil Liberties, Justice and Home Affairs who has made this such a constructive and well thought-out report. I would also like to express my thanks for the support I received for my amendments. This constitutes support precisely for strengthening the rights of users and consumers.
The section on the applications of the technology - monitoring Internet traffic, for example - is very important. It is good that the European Parliament is now saying emphatically that privacy and the human rights of citizens take priority.
The report makes clear that Internet traffic may only be monitored where there is suspicion of a crime and as part of a legal process following a court ruling. This will be an important basis for the monitoring of civil rights. The report brings necessary measures not a moment too soon.
I am surprised at the amendments tabled by Members from the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe. Their proposals weaken civil rights and the privacy of citizens. They have not looked critically at what technical progress could bring if we do not pay attention.
Of course crimes on the Internet and crimes that exploit children and young people must be combated. However, the key issues in this context are, for example, the fact that the Swedish Conservative Government has adopted the so-called FRA law, a law that deals with the scrutiny of citizens who are not criminals and have not committed a crime, whereas it should instead be the citizens who scrutinise us. The report is a strong criticism of the Swedish Conservative Government, which defied all criticism and introduced this FRA law in Sweden. The authorities in Sweden now have the right to monitor Internet traffic without there being either a suspicion of crime or any risk to the safety of individuals or society.
Following the decision tomorrow, I assume that the Swedish Government will reconsider and ensure that the law is changed. Otherwise they will be in opposition to the European Parliament and the elected representatives of the 27 countries of the EU.
on behalf of the ALDE Group. - (DE) Mr President, I should like to start by congratulating Mr Lambrinidis on a job well done. He fully involved all the shadow rapporteurs during the drafting of this report and did his very best to reach compromises.
This report, which addresses the important questions of the information society, is an important step towards creating an Internet which guarantees both security for our citizens and their fundamental freedoms. The borders between freedom and security do not end at the borders of the virtual world. He has taken account in his report of the fight against cybercrime, child pornography, identity theft and fraud, as well as copyright violation. He has tried to involve Europol and makes clear that the current laws of the physical world must also apply to the virtual world.
At the same time, he has managed to strike a balance between the protection of civil rights, freedom of expression, data protection and the right to the complete deletion of data on the Internet. Up to the present day, the Internet does not forget. Some of us can be glad that the Internet did not exist when we were still 13, 14, 15 or 16 years old, when we committed the sins of youth which we would not now want to find on YouTube or Facebook.
He has highlighted the need for access to information and, more importantly, access to the Internet and respect for intellectual property. I am well aware that for many Members the report does not go far enough in respect of the protection of intellectual property and copyright. Let us work on that with the IP enforcement directive and highlight these points in that directive.
This report makes clear that censorship on the Internet or blocking access to the network, as planned or already implemented by some Member States in Europe, are measures not worthy of our enlightened society and it also makes clear that the European Union is not following the example of totalitarian states and cutting its citizens off from information or feeding them information on a need to know basis.
I am delighted that we have a balanced report here which takes account of the demands of an information society and I would be delighted if both my and other groups gave this report the broadest possible support tomorrow, so that we can develop an Internet in the interests of society.
on behalf of the UEN Group. - (IT) Mr President, ladies and gentlemen, other Members have already said this, but I would like to reiterate that the Internet should not be criminalised or censored because it provides opportunities for communication, socialisation, information and knowledge, but there is nonetheless a need to develop a global strategy to combat cybercrime.
In particular, we must protect children and educate and inform parents and teachers about the new potential dangers of the web. These are objectives on which Europe must be able to act effectively and I would like to congratulate the rapporteur on a good job well done.
However, despite the penalties and fairly high level of protection afforded by Member States' legislation against online abuse and sexual exploitation of children and child pornography, the standard of child protection must be raised further, not least because of the ongoing development of new technologies, especially the Internet, and the use of new forms of online grooming of children by paedophiles.
It was for precisely this reason that I chose to table an amendment to the report, explicitly calling on Member States to update their legislation on the use of the Internet by minors, in particular by introducing the offence of grooming, as defined by the Council of Europe Convention on the Protection of Children against Sexual Exploitation and Sexual Abuse, of October 2007.
Mr President, I would like to thank Mr Lambrinidis very much for succeeding in respecting safety on the Internet while at the same time protecting and respecting the invaluable fundamental rights. I assume that protection of our fundamental rights as per this report will also receive support when we take a decision on the telecom package. There is a clear connection between this report and the telecom package. I hope that we are also in agreement at that time that it is important to protect civil liberties.
As several Members have already said, the Internet has brought with it greatly increased opportunities for the freedom of expression. Citizens who do not normally have access to the discussion forums of the large-scale media can stir up opinion and pursue issues. It is a new arena for the exchange of opinions that is sorely needed for political mobilisation. It provides greater opportunities for citizens to scrutinise the decision-makers. What is important is that citizens have the opportunity themselves to scrutinise legislators and other holders of power. It has brought about increased knowledge. Most of all, we also have the opportunity for exchange and to make contact with people from different cultures and different parts of the world.
When we discuss this issue it is also important to ensure that we have real freedom of expression and guarantees against censorship and control of opinions, information and opinion-forming, for example. Fundamental human rights, the freedom of expression and privacy, are important elements of democracy and must be both protected and respected at all times. The Internet is therefore an important factor in our democratic society today and so should it remain.
I would therefore like us to vote against Amendment 5, which seeks to remove the text 'ensure that the expression of controversial political beliefs through the Internet is not subject to criminal prosecution'. If this amendment should get through it would represent a setback for democracy. Who decides what constitute controversial political beliefs? It is a democratic right to be able to express different political views.
The right of Internet users to be able to delete permanently personal data found on websites is also important. Of course we must combat crime on the Internet, like all criminal activity, but it must also be done in a legally certain manner in accordance with criminal law, as with other types of crime.
Internet crime committed against children is particularly serious. In this regard we follow the Council of Europe Convention on the protection of children against sexual exploitation and sexual abuse. Other groups have also been affected. I am thinking, in particular, about women who have fallen victim to the sex slave trade. The sex industry today uses the Internet and the sexual violence that many women and children suffer. In this context I would like to remind my fellow Members of the fact that they can support a written declaration that is seeking to put a stop to this violence, and that is Written Declaration No 94.
Finally, I would also like to mention the danger that we have seen with regard to the so-called war on terror. This has, on occasion, led to unreasonable government restrictions on the freedom of expression and the privacy of individuals. These restrictions have resulted in a security risk for citizens. The security services of various countries have traded the personal data that they have obtained by monitoring the Internet. This has put people's lives at risk, for example where someone is forced to flee from their home country on account of political oppression. I urge you to give great backing to this report tomorrow.
Mr President, I am fascinated on a daily basis by how fantastic a tool the Internet is, but, however much the EU might contest it, a global network of computers is not a European one. To believe that a decree from Brussels or Strasbourg could change that is quite incredible and very detached from reality. It may justifiably be argued that the EU is the wrong forum to solve the type of problem highlighted in this report. Allow me to give you a couple of examples. The report compares the right to the Internet with the right to attend school. That is a bit rich when we know that the right or opportunity to attend school is not a foregone conclusion in many EU countries.
Protection and the promotion of the rights of individuals on the Internet and the balance that should be found between privacy and security are extremely important, but these are likewise not issues that should be resolved at EU level. This is an international problem that must primarily be dealt with at international level.
Another issue that is close to my heart is file sharing. Here we are urged to apply common criminal measures to protect intellectual property rights. I firmly believe that it is the Member States that should decide what constitutes a crime and what, if any, consequences it may have. For the EU to completely follow the music and film industry's line is utterly unacceptable, particularly in view of the fact that we are attempting to criminalise an entire generation.
Finally, I would like to say that any attempt to legislate in these areas is going to be difficult, as technology changes much more rapidly than politics.
- Mr President, I would like to thank the rapporteur for taking on my suggestion, encouraging computer software manufacturers to take additional measures blocking access to pornographic and violent websites.
This is a matter of particular concern to parents. It is a fact of life that our children are often more computer literate than we are. Parents may be vaguely aware of the fact that they can activate filters in Internet browsers, but this demands a modicum of knowledge of browser software, as well as a conscious decision to activate the system.
If, by default, the filter was pre-installed in the 'on' position, it is probable that many more children - including the youngest, who increasingly use the Internet unsupervised - would be protected from unwittingly stumbling on sites which have a damaging influence on them. I appeal to manufacturers to respond to our suggestion. They should not see this as an imposition or a restriction but rather as a marketing opportunity. If I had the choice between buying two comparable computers and saw one displaying a child-friendly label, confirming that filters had been pre-installed, I as a parent would choose that product. In time, parents making such a choice would ensure that this became the industry standard. I truly hope that we can achieve this with the cooperation of the industry.
. - (RO) The Internet has now reached a new phase, being regarded not only as a vital tool in business, but also as a global forum for expressing different opinions.
However, this development has generated ambivalent attitudes. On the one hand, the Internet continues to offer fantastic opportunities, acting as a catalyst for educational, cultural, economic and social development, while on the other hand, it is perceived as a platform which can be used to promote violent behaviour which has an impact on people's freedom and security.
In addition, because of its global nature, the Internet has also become a danger to privacy, as citizens' Internet activities are often subject to monitoring by governments, police authorities, companies and even by criminals and terrorists, sometimes even resulting in identity theft.
In this situation, the legal line must be identified which distinguishes between protecting citizens' security and fundamental freedoms on the Internet and unrestricted monitoring of their activities by various authorities so that the legislation becomes effective and not excessive in the measures taken to combat crime. This is why it is necessary to define global standards for data protection, security and freedom of expression through continuous cooperation between Internet operators and Internet users.
It is also important, and in this respect I fully support the rapporteur, to examine and establish the limits of consent requested of users, whether by governments or private companies, in terms of giving up part of their privacy in return for certain Internet services or privileges.
Last but not least, I believe, Mr President, that Member States must make efforts to bring their national legislations into line on protecting fundamental rights on the Internet, as this is something which may also help outline a joint strategy for combating cyber crime or terrorism.
I wish to extend my congratulations to Mr Lambrinidis and the whole team who contributed to producing this report.
- (NL) Mr President, I should like to add my compliments to those already paid to the rapporteur, who has prepared a fantastic report. I wish briefly to pick out a couple of points.
First of all, in recent years we have seen the storage of personal data by companies and governments increasing hand over fist. Governments make use of company databases, but we still see different levels of protection applying to the first and third pillars - which I find extremely worrying.
The second point - and I am pleased that my amendment on this has been adopted - is that criminals too, of course, turn the Internet to their advantage in all kinds of ways. Identity theft is growing alarmingly, and so we must ask the European Commission to create a contact point for this kind of theft - not only as a way of exchanging information but also for the benefit of victims.
Thirdly, global standards are indeed necessary. Work is also under way on these, but such standards must be drawn up in the course of an open democratic process and not by European Commission officials negotiating with officials from the United States.
Finally, whilst the European Commission often speaks fine words about freedom and civil rights, I have noticed that, led by Commissioner Frattini and also with the help of the Council, countless measures have been taken in recent years that make it possible to spy on citizens round the clock and to restrict their liberties. It is high time we evaluated what has been happening and the kind of consequences being produced. Therefore, I wish to conclude with a suggestion to the Commission: I would urge it to introduce a separate Commissioner for civil rights and liberties in the coming term.
- I gave Ms in't Veld a little bit of extra time because she has 400 followers on Twitter. I have only got nine. Four hundred and fifty now.
- (FR) Mr President, Commissioner, ladies and gentlemen, I speak on behalf of our fellow Member, Mr Toubon.
I should like firstly to thank Mr Popa, who has done an excellent job of trying to reach a compromise that is acceptable to us all, despite the extreme positions adopted on this issue by some members of the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance.
The report raises the important issue of finding a balance between security and fundamental freedoms on the Internet. Indeed, while for many this new technology is synonymous with progress and opportunities, it is not without its risks. For example, it is essential to guarantee freedom of expression and of information on this new medium, while ensuring at the same time that respect is shown for other fundamental freedoms, such as the protection of people's private lives and of personal data, and for intellectual property.
The rapporteur, Mr Lambrinidis, who has done an excellent job, has thus taken into account the new types of Internet crime and the dangers they pose, especially for children. Unfortunately the report remains more ambiguous and even dangerous on other points.
The aim of the amendments tabled by Mrs Hieronymi, Mr Mavrommatis and Mr Toubon, is to make it clear that attacks on fundamental freedoms should not be supported in the name of freedom of expression and of information.
The Member States and Internet operators should keep some room for manoeuvre so that they can find the best solutions for ensuring that the rights of some do not completely prevent those of others from being exercised. Laws must apply to the Internet as they do everywhere else. The Internet cannot be a virtual space where an act that constitutes an offence in the real world is deemed permissible, and even protected simply by the effect of technology and the way in which it is used. The rule of law in our democratic societies is at stake.
- (ES) Mr President, I would like to congratulate my fellow Member and friend, Mr Lambrinidis, on the report that he has drafted and, in addition, on the fairly balanced oral explanation of what he is trying to do with this report.
I have brought along a book, which is the Treaty establishing a Constitution for Europe. This book was approved by 90% of the Spanish electorate and by the majority of the national parliaments of the countries to which we MEPs belong.
It did not enter into force because of certain difficulties of a political nature, but this text is a key one, because it incorporates - and personally I see this as a mandate from my voters - the Charter of Fundamental Rights of the European Union. I believe that the charter brings together the principles set out by Mr Lambrinidis in his report.
Firstly, the Internet is an area of freedom, modernity and equal opportunities, where people communicate with each other, mix with and provide information to each other, exchanging ideas and sharing knowledge. This right is recognised by Article II-71 of the Treaty establishing a Constitution for Europe.
Secondly, the Internet ought to protect freedom and the development of the information society in a way that is compatible with respect for intellectual property and protection for users' privacy. Specifically, the right to intellectual property and also users' rights to privacy are recognised by Article II-77 of the draft European constitution.
Thirdly, we need to seek an appropriate balance between the protection of rights, the fostering of content on offer and the legal market in digital content on the Internet, and development which is open to the new corporate models appearing on the net. We also have to deal with the protection of personal data, which is recognised by Article II-68 of the draft constitution.
I therefore believe that the Lambrinidis report covers these concerns. Clearly, it does not dwell on the details of the conditions, requirements, consequences and sanctions arising from the misuse of the Internet, but I believe that that would be appropriate for a legislative document, and at the moment that is not what we are debating.
- (FR) Mr President, Commissioner, ladies and gentlemen, as an artist, I am saddened, I am very shocked by the lack of interest shown in the cultural sector by Mr Lambrinidis's report.
I would stress that we should at all times safeguard and protect individuals' rights as a whole, in accordance with the Charter of Fundamental Rights of the European Union, and should guarantee the rights and freedoms of all parties concerned. The information society is an increasingly important economic sector, but also a major source of innovation and creativity that underpins the modern-day economy.
This means, among other things, that access for all to a diverse culture and to education must be guaranteed within a context of respect for Community law and that the value of the creative work of authors and performers, including in the digital economy, must be duly recognised. However, such recognition means remunerating them for all the ways in which their creative contribution is used so that they can make a living from their profession and can be completely free to devote themselves to it.
In this context, intellectual property rights must not be seen as an obstacle but indeed as a driver of creative activities, especially in the context of developing new on-line services.
On the other hand, I believe that, even on the Internet, racist, hate-filled or revisionist discourse must be prosecuted. Freedom of expression must be exercised responsibly. The right balance must be struck between freedom of access to the Internet, respect for privacy and protection of intellectual property. I therefore call on you, ladies and gentlemen, to endorse my Amendments 2 to 6.
- (EL) Mr President, it has almost become a habit for us to examine a report on the Internet in every plenary. This is a good thing, because it gives the Member States and the European Union an opportunity at last to address effectively these topical issues relating to the use of the Internet. I congratulate my honourable friend Mr Lambrinidis for agreeing to include the members' amendments in his very extensive report, thereby adding several new aspects to the issue at debate.
Last time, Parliament examined questions relating to video games on the Internet and the dangers to minors and the financing mechanism of the European Union for a safe Internet for minors. Today's debate is convincing me more and more that, in the final analysis, everything comes down to a question of legal approach.
That is why I think that the only thing that we should call for is a study at legal level into the multiple problems which arise from the use of the Internet. The report will therefore be useful as a catalogue which needs to be examined in depth by the legal experts, who will then implement the research work which will provide the various stakeholders mentioned in the report with the tools to draft legislation which will safeguard the principle of the rule of law as regards the use of the Internet in a democratic manner. Naturally we cannot speak of democracy when not every citizen has the right, regardless of their financial standing, to use the Internet. That is not how things stand today, but we hope that one day it will be.
- (ET) Ladies and gentlemen, can you imagine life without the Internet? I, for one, no longer can. I come from Estonia, which is a world leader in Internet availability. This is probably also why we have greater experience of the dangers of the Internet, from the cyber-war that targeted our country two years ago to the fact that, according to international research, our children have fallen prey to cyber-persecution more than children in many other countries.
Through several of the reports it has passed in recent years, the European Parliament has actually sought to answer the question 'What is the Internet?' A more relevant question today would be whether the Internet world is a separate space, as it were - a virtual world - that is not part of real life, or whether it is a part of the public sphere. This is also discussed by Mr Lambrinidis in his report, in which he states that our main task is to find a suitable balance between privacy and security.
Freedom of expression is immediately brought up whenever the restriction of Internet freedom is mentioned - freedom of expression is the right to disseminate ideas, opinions, convictions and other information, but it also involves responsibility. I would like to thank the rapporteur and hope that we will all have the strength to find the answer to this question: what is the Internet; can it be regulated, and if so, how should that be done? Since the Internet is one of the clearest signs of globalisation, our approach to the issue must also be international.
- (BG) Ladies and gentlemen, the content of this report fully lives up to its title. It covers the rights in the Charter of Fundamental Rights of the European Union and the UN Convention on the Rights of the Child and aims to protect children from crime. Congratulations to the rapporteur.
The Internet is a world where facts appear which are not explicitly defined as violations of rights and freedoms or as crimes against them. Opportunities for expression, finding out information and social contacts are often replaced by the direct opposite of these. The Internet provides fertile ground for bypassing regulations and having no restrictions on expression.
In conditions offering anonymity and without any controls, the upshot of this is disclaimed responsibility when it comes to choosing and using linguistic terms. These terms are often infiltrated by slang, cynicism and even vulgarity. They evolve into a language of distrust and hatred, pass into everyday usage, become a model to imitate and mould a certain attitude.
Such language does not contribute to a child's social, spiritual and moral welfare and does not lead to culture and values. This is why I am focusing my attention on the need for a separate analysis of the language used on the Internet and its influence on the personal development of the child.
- Mr President, I am one of those people who would like to ensure the continuity of Internet freedom. The creators of the Internet had great faith in the basic goodness of humankind, and I tend to share that faith. Unfortunately, very often with the Internet, just as in any human society, we have to face the sad fact that regulations are needed to make sure that those who cannot protect themselves are protected too. The safety of an individual is a fundamental right, just as much as the right to free speech and to self-expression.
Abominations such as child pornography and paedophilia, as well as Internet fraud, must be stopped. We cannot tolerate Internet predators of any kind, and while we are discussing this topic of great interest I would like to draw your attention to a much less discussed fact: the Internet is also full of sites that incite hatred, violence and intolerance towards all kinds of minorities, among them ethnic minorities. It is an aspect of the Internet that needs our attention. We have to make sure that minorities also feel protected. It is unacceptable that many extremist groups use the Internet to instigate hatred and xenophobia.
- (PL) Mr President, I would like to draw attention to several problems associated with the Internet.
Firstly, I wish to refer to protection of personal data and protection of confidentiality in connection with e-voting, which enables people with disabilities to exercise their rights as citizens. Secondly, I should mention protection of intellectual property in connection with artistic material which can easily be passed on via the Internet. Another matter concerns the protection of children from harmful content, such as scenes of brutality and pornography, through appropriate filters and educating parents. The fourth matter is the problem of protecting children from paedophiles and kidnappers, and also the opportunity to track down criminals using traces they have left on the Internet, such as a paedophile's address, or recordings of crimes made using mobile telephones and then posted on the Internet. If the statements made on the Internet by a young man in Germany had not been disregarded, his victims would still be alive, namely the pupils and teachers he shot. The next question, which is in fact the most important, concerns respecting freedom of speech, and here the law should be respected just as it is in every other area. Some of these problems require new technical solutions. I congratulate the rapporteur.
Member of the Commission. - Mr President, I should like to thank all the speakers for their committed and interesting contributions. I just want to add two points about what I said at the beginning. We share, for example, concerns on intellectual property rights and the balanced approach which is needed here. This is important for the overall evolution, or development, of the information society. Enforcement of these property rights must be duly balanced with fundamental freedoms or rights, which are enumerated in the report, including the right to privacy, protection of personal data and the right to participate in the information society.
Many of you mentioned children - minors - protection of those who are probably most facing these challenges, and they are sitting at computers daily. Here I would not only recommend but would strongly invite partners, Member States and institutions to cooperate with the Safer Internet Programme 2009-2013. There is quite a significant budget for this. Action has already been taken on undue or illegal content but also against harmful behaviour or conduct such as grooming or bullying, which have been mentioned.
There are many issues, but I would advocate implementation of serious policies on commitments, whether national or international. We have a directive on privacy and electronic communications, a lot of concrete action or action plans, a European programme on protection of critical infrastructures. So that is why I said we do not need more legislation, rather due and appropriate implementation, and then, of course, further evolution and improvements. Somebody rightly mentioned the telecom package. Yesterday's trialogue gives a lot of hope for final agreement.
I want to conclude by saying that this year was declared the European Year of Creativity and Innovation and the motto is: imagine, create, innovate. So we maybe cannot imagine the world without the Internet but it is important to imagine and create and innovate to make it safer and closer to humanity and human responsibility.
rapporteur. - Mr President, I would like to thank the Commission. To make the interpreters' lives easier - as I am speaking off text - I will, as an exception, do this in English.
I respect the sensitivities of those who are concerned about the protection of intellectual property. But I have the impression that they are fighting a battle on the wrong report. My report is not a single-issue report; it is a report that talks generally about protecting fundamental rights and security on the Internet and, indeed, that is why it received unanimous support.
However, to the extent that it does refer to intellectual property rights, one would think by listening to some of the speeches that it ignores them. Let me read, in particular, how balanced we have attempted to be with this report. In paragraph 1(k), we urge the to Council to 'proceed to the adoption of the directive on criminal measures aimed at the enforcement of intellectual property rights, following an assessment, in the light of contemporary innovation research, of the extent to which it is necessary and proportionate'. This is what the report states.
The amendments, however, are anything but balanced. Amendments that delete what the report calls for - which is a prohibition to the systematic surveillance of all users, whether or not suspect and whether or not guilty, to protect any security right - are anything but balanced. They call on us to totally abandon fundamental rights to protect something else.
Secondly, amendments that delete or water down a very precise and specific reference in the report - that controversial political speech should not be criminalised - are amendments that I oppose, and I am glad to hear that many others in this room do as well.
Political speech has to be protected, especially when it is controversial. If everyone in this room agreed with each other, we would not need freedom of speech legislation. It is when we do not - and especially to protect the speech that may particularly be angering to people like me or others - that we have those laws. This reference in the report does not talk about 'criminal' speech. It talks specifically about 'controversial political' speech. Therefore, I urge everyone to support this particular paragraph in the report and to support the report in general.
I am deeply grateful to everyone - even those who disagree with me - who was here tonight. I know it is not easy. Thank you for your support during all these months leading up to this report. I look forward to working with you on your reports in the future and showing you similar understanding and support.
- Thank you, colleagues. Thank you, Mr Mavrommatis, for your opinion and special thanks to the rapporteur, Mr Lambrinidis, for his success and for an important and interesting report.
The debate is closed.
The vote will take place on Thursday, 26 March 2009.
Written statements (Rule 142)
in writing. - I congratulate the rapporteur on this report. I believe the Internet has enhanced Europeans' lives in countless ways. It has increased our ability to access knowledge, aided our understanding of the world around us and reinforced our social connections to other people.
But constituents tell me they are also concerned about the dangers of the Internet. We have remarkable technology at our fingertips, but the very freedom it gives us has also left criminals free to abuse the technology. This report, in its focus on fundamental rights, will go a long way to making the Internet safer. We spoke during the last part-session on the need to tackle child pornography. Through balancing liberty and security, the proposals we have voted on today will form a further vital tool in the fight against that threat.
The report also raises concerns about e-literacy. We cannot move forward as a society together if, by promoting new freedoms for some, we restrict the rights of those who are less familiar with the Internet. We have gladly taken on board the profound changes the Internet has wrought. To move even further forward, our focus should now shift to dealing with the negatives of this revolution just as willingly.
It is well known that the Internet is increasingly difficult to control, but protecting the fundamental right to privacy on the Internet and ensuring the Internet is more secure must feature among the priorities of Member State governments.
Using the Internet offers countless benefits, but we must not forget the danger of the abuses which some Internet users are exposed to.
This is why, in order to limit these abuses, it is our duty to define standards for data protection, security and freedom of expression at both European and Member State level.
On the other hand, urgent measures must be taken to combat cyber crime and, on this subject, I would like to emphasise the importance of devising a global strategy.
I insist that in the battle against cyber crime there must be active cooperation between the police authorities, Internet service providers, users and other operators involved.
I must finish by saying that the right to education and Internet access, as well as the security and the protection of the rights of those who use Internet services must be guaranteed.